Butler App. No. CA2009-10-263, 2011-Ohio-787. This cause came for further consideration upon appellant’s filing of a motion for stay of execution of death sentence scheduled for August 17, 2016.
Upon consideration of appellant’s motion for stay of execution of death sentence pending disposition of available state remedies, it is ordered by the court that the motion is granted. It is further ordered that this stay shall remain in effect until exhaustion of all state posteonvietion proceedings, including any appeals.